DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

102 Rejections Withdrawn
The rejection of claim 1, in so far as it read on the next-examined species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the claim scope such that it no loner reads on the cited art.  

Markush Search 
	Inventor having overcome the latest art rejection, the search was expanded yet again as called for under Markush examination practice, a compound-by-compound search.  This resulted in all species where R6 (or R7) are a substituted C3-C6 cycloheteroalkyl substituted with aminoalkyl.
	The search was expanded yet again to include a single additional species.  That species is defined when, using instant formula (I): R6=H; and R7=a substituted C4 cycloheteroalkyl group where the substituent is benzyl.  
	All claimed and unexamined subject matter which does not read on the above species is hereby withdrawn, for purposes of this Office Action, as being drawn to non-

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  


Claim 1, in so far as it reads on the species defined above, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 5,250,704.  Inventor’s compound is an old and well-known compound in the chemical arts as evidenced by the cited reference (column 5, SCHEME II, compound 4).  

Allowable Subject Matter
As previously noted, the elected species is allowable subject matter.  Thus claims, or portions claims, drawn exclusively to the elected species constitutes allowable subject matter.  
6 (or R7) are a substituted C3-C6 cycloheteroalkyl substituted with aminoalkyl also constitutes allowable subject matter.  Thus claims, or portions claims, drawn exclusively to this set of species constitutes allowable subject matter.  
That being the case, claims 3, 4 and 6-14 remain objected to because they are drawn to (a) the elected species (allowable subject matter) and/or (b) the set of species where R6 (or R7) are a substituted C3-C6 cycloheteroalkyl substituted with aminoalkyl (allowable subject matter), but also are drawn to subject matter which has not yet been completely searched. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/24/2022